ORDER

PER CURIAM.
AND NOW, this 20th day of April, 2004, Arthur C. Kellum having been disbarred from the practice of law in the State of Missouri by Order of the Supreme Court of Missouri dated September 23, 2003; the said Arthur C. Kellum having been directed on February 3, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, the request for a hearing is denied and it is
ORDERED that Arthur C. Kellum is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.